Citation Nr: 1747520	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-30 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for right ear hearing loss prior to December 18, 2012.

2.  Entitlement to an initial, compensable disability rating for bilateral ear hearing loss from December 18, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969, and from June 1970 to May 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision issued in August 2010, in which the RO, inter alia, granted service connection for right ear hearing loss, assigning a noncompensable (0 percent) disability rating, effective April 17, 2009, and denied entitlement to service connection for left ear hearing loss.  In November 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in October 2012.

In a January 2013 rating decision, the RO granted entitlement to service connection for left ear hearing loss, and assigned a noncompensable disability rating for bilateral hearing loss, effective December 18, 2012.

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

Because the Veteran disagreed with the initial rating assigned following award of service connection, the Board characterized the right ear hearing loss claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Additionally, given the RO's award of service connection for left ear hearing loss (converting, as of the effective date of award of service connection, the claim for higher rating for right ear hearing loss into a claim for higher rating for bilateral hearing), the Board has characterized the appeal as now encompassing both matters as set forth on the title page.  

Although the Veteran's November 2010 NOD additionally included claims of entitlement to service connection for osteopenia, sinusitis, hiatal hernia, and micro-hematuria, and claims for higher disability ratings for hypertension, he specifically excluded the other service connection claims from his October 2012 VA Form 9, and the Board disposed of the increased rating claims for hypertension in a July 2015 decision.  

In  July 2015,  the Board also  remanded the higher  rating claims for hearing loss to the agency of original jurisdiction (AOJ) for further action (discussed below).   These claims have now been returned to the Board for further appellate consideration.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  With respect to the claim for an initial, compensable rating for right ear hearing loss, for the pertinent  period prior to December 18, 2012, audiometric testing revealed no worse than Level I hearing.in the right ear.

3. With respect to the claim for an initial, compensable disability rating for bilateral hearing loss, for the  period since December 18, 2012, audiometric testing has revealed no worse than Level II hearing in the right ear, and Level III hearing in the left ear.

4.  Although the Veteran has complained of difficulty understanding conversations, resulting in his having to read lips, and he has complained of difficulty hearing over the telephone and hearing low-pitched sounds, the applicable schedular criteria are adequate to rating both the right ear, and bilateral, hearing loss at all pertinent points,  and the matter of his entitlement to a total disability rating due to hearing loss has not been raised.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable disability rating for right ear hearing loss for the period prior to December 18, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for an initial, compensable disability rating for bilateral hearing loss for the period from December 18, 2012, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A fully compliant, pre-adjudicatory May 2009 AOJ letter provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

As this is an appeal arising from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Although no additional notice for the evaluation claims was required, notably, the SOC and SSOC set forth the criteria for higher ratings for hearing loss (as reflected in the tables set forth in 38 C.F.R. §§ 4.85 and 4.86).   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of private and VA treatment records,  and VA examination reports.  There are no outstanding requests to obtain any relevant private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  Moreover, as explained below, the examination reports of record are adequate for evaluation and no further examination in connection with the claims is necessary. 

Also of record and considered in connection with the appeal is the transcript of the Board hearing, along, with various statements by the Veteran included in his appellate submissions.  Specifically, as regards the Veteran's June 2013 Board hearing, the Board notes that, during the hearing, the undersigned identified the issues on appeal, to include the matters herein decided.  Also, information was elicited regarding the Veteran's current symptoms pertaining to his claims for higher ratings, and the Veteran provided testimony regarding the functional effects of his hearing loss.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence with respect to this claim, on these facts, such omission was harmless, as subsequent to the hearing, the Board sought further development of the claim,  including identifying additional evidence the Veteran may submit in support of his claim and giving him the opportunity to provide such additional evidence.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In the July 2015 Board remand, the Board directed the AOJ to correct the rating sheet pertaining to the effective date of the award of service connection for bilateral hearing loss, and to consider the matter of entitlement to higher, extra-schedular ratings for bilateral hearing loss instance.  The Board also specifically directed the AOJ to notify the Veteran of the evidence needed to support a claim for a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1).  The AOJ corrected the rating sheet and sent the Veteran a new notice letter in November 2016, which notified him regarding the assignment of disability ratings, explaining that in rare cases an extra-schedular rating can be assigned, upon consideration of evidence of the nature and symptoms of the disability, the severity and duration of symptoms, and the impact of such symptoms on employment.  Thus, as the requested action has been substantially accomplished, no further action to ensure compliance with the prior remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86 (a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

If impaired hearing is service connected in one ear only, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of Level I.  38 C.F.R. §§ 3.383(a)(3), 4.85(f). 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran generally contends that the severity of his right ear hearing loss, and later, his bilateral hearing loss, has warranted compensable ratings.  However, considering the pertinent evidence in light of the applicable rating criteria and rating considerations, noted above, the Board finds that the claims for compensable ratings for right ear hearing loss and bilateral hearing loss must each be denied. 


The report of an April 2009 private audiology examination i reflects that audiometric testing revealed  pure tone thresholds, in decibels (charted graphically), as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
30
60
LEFT
25
25
30
45


The four frequency average for the right and left ears (calculated by the Board) is 33.75 and 31.25, respectively.  While the April 2009 evaluation report includes speech recognition testing scored, the report specifically indicated that the Maryland CNC test was not used during that evaluation.  As such, the April 2009 hearing evaluation cannot be used to derive the schedular rating assignable under Table VI.  See 38 C.F.R. § 4.85(a).  Moreover, there is no basis to chart these results against Table VIa because the audiometry results do not reflect an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, and the audiologist did not certify that it would not be appropriate to use the speech discrimination test because of language difficulties, inconsistent speech discrimination scores, or other reasons.  See 38 C.F.R. § 4.85(c).  Accordingly, because this test does not conform to the requirements for how an audiology examination must be conducted for VA purposes, the April 2009 hearing test does not provide an evidentiary basis for assigning any higher  disability rating.

The report of a July 2009 VA contracted audiology examination indicates that, on audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
5
25
55
LEFT
20
25
25
30

The four frequency average for the right and left ears is 27.5 and 25, respectively.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  

Using Table VI, testing from the July 2009 VA contracted examination revealed level I hearing in the right ear.  Combining level I hearing for both ears, in accordance with 38 C.F.R. § 4.85(f), according to Table VII yields a noncompensable rating for the right ear hearing loss. 

The report of a December 2012 VA audiology,  examination, conducted on the date in which service connection was awarded for left ear hearing loss, indicates that the Veteran reported that he was unable hear clearly, but heard things as mumbled.  He reported having to give the phone to his wife due to his hearing impairment.  During that examination,  audiometric testing revealed pure tone thresholds, in decibels,  as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
30
55
LEFT
30
35
35
45

The four frequency average for the right and left ears is 35 and 36.25, respectively.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 90 percent in the right ear and 82 percent in the left ear.  

Using Table VI, testing from the December 2012 VA examination revealed level II hearing in the right ear and level III hearing in the left ear.  Combining level II hearing for the right ear and level III hearing for the left ear, according to Table VII, yields a noncompensable rating.  

The most recent, November 2014 VA contracted audiology examination report reflects that the Veteran reported that he could not hear on the telephone, and that conversation was not clear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
35
55
LEFT
25
25
35
45

The four frequency average for the right and left ears is 38.75 and 32.5, respectively.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 96 percent in the right ear and 90 percent in the left ear.  

Using Table VI, testing from the November 2014 VA contracted examination revealed level I hearing in the right ear and level II hearing in the left ear.  Combining level I hearing for the right ear and level II hearing for the left ear, according to Table VII, yields a noncompensable rating.  

Considering the audiological testing results prior to December 18, 2012, the Board finds that for that portion of the period under consideration  pure tone thresholds and/or speech discrimination percentages required for a compensable disability rating for right ear hearing loss were not met.  Similarly, for the period since December 18, 2012, pure tone thresholds and/or speech discrimination percentages required for a compensable disability rating for bilateral hearing loss have not been met.  

In evaluating the Veteran's hearing loss disability, the Board in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher; it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determinations are based on consideration of applicable provisions of VA's Rating Schedule.  Additionally, the Board finds that, at no point pertinent to the current claims for higher ratings has the Veteran's service-connected hearing loss presented so exceptional or so unusual a disability as to render the applicable criteria picture as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra. 

If the rating criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

With respect to the first prong of Thun, the Board finds that the applicable schedular criteria are adequate to rating both the right ear, and bilateral, hearing loss  at all pertinent points .    The schedular rating criteria for rating hearing loss provide for disability ratings based on testing during audiological evaluations, to include speech discrimination and pure tone testing.  Here, the documented functional effects of his hearing loss appear to be precisely what is measured by audiometric and speech discrimination testing, and is the type of impairment experienced by members of the general population with hearing loss.  Specifically, the Veteran had reported during VA examinations and his Board hearing that he has difficulty hearing conversational speech, that the sounds become mumbled and that he had to resort to reading lips.  He also reported that he had difficulty hearing low-pitched tones, and that he could not hear when using the telephone.  

In the July 2015 remand, the Board  instructed to AOJ to notify the Veteran as to the evidence required to support the possible assignment of extra-schedular ratings, and instructed the AOJ to consider whether any higher, extra-schedular rating(s) for the Veteran's hearing loss is/are warranted.  Although afforded the opportunity to identify and/or submit any additional, pertinent evidence, the Veteran  did not identify or provide any additional evidence to support his claims for higher ratings, and the AOJ determined in the May 2017 SSOC that an exceptional or unusual disability picture was not present such as to warrant an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  

Although the Board has considered the possibility that the issue of entitlement to an extra-schedular rating has been raised with respect to the severity of the Veteran's hearing loss, the Board notes, at this juncture, that the applicable schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by audiometric tests, which measure different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high pitched sounds.  The ability of the Veteran to understand people is evaluated by  speech recognition tests, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202(May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life, industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria then is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore the criteria contemplate the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. at 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, there is no assertion that there exists any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate, and the evidence of record does not suggest otherwise.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of the hearing loss claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran's bilateral hearing loss has actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances, the Board finds that a claim for a TDIU due to hearing loss has not been raised as a component of any  current claim for higher rating, and need not be addressed herein.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of either right ear hearing loss, or bilateral hearing loss, during either pertinent period, and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial, compensable disability rating for right hearing loss, for the period prior to December 18, 2012, is denied.

An  initial, compensable disability rating for bilateral hearing loss, for the period from December 18, 2012, is denied.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

